CEC ANNOUNCES 1Q17 RESULTS …PG 1 Exhibit 99.1 CAREER EDUCATION CORPORATION REPORTS RESULTS FOR FIRST QUARTER 2017 University Group operating income increased 31% versus prior year quarter Schaumburg, Ill. (May 3, 2017) – Career Education Corporation (NASDAQ: CECO) today reported operating and financial results for the first quarter ended March 31, 2017. University Group Highlights: • University Group operating income increased 30.9 percent to $27.7 million compared to the prior year quarter • University Group revenue increased 2.3 percent versus the prior year quarter driven by total enrollment growth at CTU • University Group continues to make investments in various student-serving areas to further its goal of improving student retention and outcomes Consolidated Results: • Operating income improved to $9.8 million for the current year quarter as compared to operating income of $7.0 million for the prior year quarter • Revenue of $162.1 million for the current year quarter as compared to revenue of $198.9 million for the prior year quarter, with the decline driven by teach-out campuses • Ended the quarter with $166.6 million in cash, cash equivalents, restricted cash and available-for-sale short-term investments “First quarter results were better than expected, and we continue to pursue sustainable and responsible growth opportunities within our University Group,” said Todd Nelson, President and Chief Executive Officer. “Efficiency in our operations as well as growth in total enrollments resulted in a 31 percent increase in operating income for the University Group. We believe our strategy of investing in student-serving University Group processes is driving improved student retention and engagement while increasing the overall stability of our operations. For 2017, we expect modest enrollment growth within the University Group and remain confident in the long-term outlook we provided.” CEC ANNOUNCES 1Q17 RESULTS …PG 2 REVENUE For the first quarter of 2017, total revenue was $162.1 million, an 18.5 percent decrease from $198.9 million for the first quarter of 2016. The decrease was driven by declining revenues within the teach-out segments. Total revenue for the University Group was $148.3 million for the first quarter of 2017 compared to $144.9 million for the first quarter of 2016, an increase of 2.3 percent. For the Quarter Ended March 31, Revenue ($ in thousands) Increase (Decrease) CTU $ $ % AIU % Total University Group % Corporate and Other — — NM Subtotal % Culinary Arts (1) -73.4 % Transitional Group (1) -77.0 % Total $ $ -18.5 % Teach-out campuses included in the Transitional Group and Culinary Arts segments no longer enroll new students. CEC ANNOUNCES 1Q17 RESULTS …PG 3 TOTAL AND NEW STUDENT ENROLLMENTS For the first quarter of 2017, total student enrollments for the University Group were 34,100, compared to 33,900 in the prior year quarter, primarily driven by improved student retention and new enrollment growth at CTU. As of March 31, Total Student Enrollments Increase (Decrease) CTU % AIU -0.8 % Total University Group % Culinary Arts -76.8 % Transitional Group -80.0 % Total -16.4 % For the Quarter Ended March 31, New Student Enrollments Increase (Decrease) CTU (1) % AIU (1) % Total University Group (1) % Culinary Arts (2) — NM Transitional Group (2) — 60 NM Total -6.2 % New student enrollments were positively impacted by a change to how the Company records certain cancelled students. Excluding the impact of this change new student enrollments would have increased 0.6 percent for CTU, decreased 5.6 percent for AIU and decreased 2.5 percent for the University Group for the quarter ended March 31, 2017 as compared to the prior year quarter. Teach-out campuses within the Transitional Group and Culinary Arts no longer enroll new students, effective upon their teach-out announcement; students who re-enter after 365 days are reported as new student enrollments. CEC ANNOUNCES 1Q17 RESULTS …PG 4 OPERATING INCOME (LOSS) For the first quarter of 2017, the Company recorded operating income of $9.8 million in comparison to $7.0 million of operating income for the first quarter of 2016. Total University Group operating income increased to $27.7 million from $21.1 million in the prior year quarter, representing an increase of 30.9 percent. For the Quarter Ended March 31, Operating Income ($ in thousands) Increase (Decrease) CTU $ $ % AIU % Total University Group % Corporate and Other ) ) % Subtotal % Culinary Arts ) -237.1 % Transitional Group ) ) % Total $ $ % CEC ANNOUNCES 1Q17 RESULTS …PG 5 ADJUSTED OPERATING INCOME (LOSS) The Company believes it is useful to present non-GAAP financial measures, which exclude certain significant items, as a means to understand the performance of its operations. (See tables below and the GAAP to non-GAAP reconciliation attached to this press release for further details.) As shown in the table below, adjusted operating income for University Group and Corporate was $25.7 million and $19.8 million for the quarters ended March 31, 2017 and 2016 respectively, representing an increase of 29.7 percent. Adjusted operating loss for Transitional Group and Culinary Arts was $9.8 million and $2.9 million for the quarters ended March 31, 2017 and 2016, respectively. ACTUAL For the Quarter Ended March 31, Adjusted Operating Income (Loss) University Group and Corporate: Operating income (1) $ $ Depreciation and amortization (1) Asset impairments (1) — Unused space charges (1) (2) — Adjusted Operating Income University Group and Corporate (1) $ $ Transitional Group and Culinary Arts: Operating loss (3) $ ) $ ) Depreciation and amortization (3) Asset impairments (3) — — Unused space charges (2) (3) Adjusted Operating Loss Transitional and Culinary Arts (3) $ ) $ ) Amounts relate to the University Group and Corporate. Unused space charges represent the net present value of remaining lease obligations for vacated space less an estimated amount for sublease income. Amounts relate to the Transitional Group and Culinary Arts. CEC ANNOUNCES 1Q17 RESULTS …PG 6 BALANCE SHEET AND CASH FLOW In the first quarter of 2017, net cash used in operating activities was $39.1 million compared to net cash used in operating activities of $10.2 million in the first quarter of 2016. The increase in cash usage for the current year quarter was primarily driven by $32.0 million of legal settlements paid during the current quarter. For the Quarter Ended March 31, Selected Cash Flow Items Increase (Decrease) Net cash used in operating activities $ ) $ ) -283.2 % Capital expenditures $ $ -16.1 % As of March31, 2017 and December31, 2016, cash, cash equivalents, restricted cash and available-for-sale short-term investments totaled $166.6 million and $207.2 million, respectively. Consolidated Cash ($ in thousands) As of March 31, 2017 As of December 31, 2016 Increase (Decrease) Consolidated cash, cash equivalents,restricted cash and available-for-sale short-term investments $ $ -19.6 % OUTLOOK The Company has provided an update to its previous outlook, which includes more specific expectations regarding second quarter and full year 2017 performance. These changes are a result of improved stability in our University Group operating performance combined with some variability in 2017 quarterly performance largely due to timing-related items. The Company currently expects the following results, subject to the key assumptions identified below (see the GAAP to non-GAAP reconciliation for adjusted operating income (loss) attached to this press release for further details): • University Group and Corporate adjusted operating income in the range of $100 to $105 million for the full year 2017, compared to $89 million in 2016. • University Group and Corporate adjusted operating income in the range of approximately of $20 to $22 million for the second quarter of 2017, compared to $34 million in the second quarter of 2016, primarily driven by: o Impact of the academic calendar redesign at AIU which will shift earnings days into the second half of 2017 o Investments in the University Group’s admissions and advising centers in Phoenix, Arizona o Timing of certain second quarter operating expenses as compared to second quarter of 2016 • Adjusted operating loss for our Transitional Group and Culinary Arts, to be in the range of approximately $50 million to $60 million in 2017, as compared to adjusted operating loss of $30 million in 2016, and to be in the range of $10 million to $20 million in 2018 as we wind-down the remainder of our teach-out campuses. • End of year cash, cash equivalents, restricted cash and available-for-sale short-term investments, net of any borrowings, as reported on the consolidated balance sheets of approximately $150 million to $160 million for the year ending December 31, 2017, and expected to increase in 2018. Operating income (loss), which is the most directly comparable GAAP measure to adjusted operating income (loss), may not follow the same trends as discussed in our outlook above because of adjustments made for unused space charges that represent the present value of future remaining lease obligations for vacated space less an estimated amount for sublease income as well as depreciation, amortization, asset impairment charges and significant legal settlements. The operating income (loss) and adjusted operating income (loss) and cash outlook provided above for 2017 and 2018 are based on the following key assumptions and factors, among others: (i) modest total enrollment growth within the University Group while achieving the intended University Group efficiencies, (ii) teach-outs to progress as expected and performance consistent with current trends, (iii) achievement of recovery rates for the Company’s real estate obligations and timing of any associated lease termination payments consistent with the Company’s historical experiences, (iv) continued right-sizing of the Company’s corporate expense structure to serve primarily online institutions, (v) no material changes in the legal or regulatory environment and excludes legal and regulatory liabilities which are not probable and estimable at this time and any impact of new or proposed regulations, including the “borrower defense to repayment” regulations issued in November 2016 and the gainful employment regulation, and (vi) consistent working capital movements in line with historical operating trends and CEC ANNOUNCES 1Q17 RESULTS …PG 7 potential impacts of teach-out campuses on working capital in line with expectations. Although these estimates and assumptions are based upon management’s good faith beliefs regarding current events and actions that may be undertaken in the future, actual results could differ materially from these estimates.
